DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response to restriction requirement filed on 08/23/21, for the application filed on 03/13/2020.
Claims 1-18 are currently pending and have been examined.

	Election/Restrictions

Applicant’s election without traverse of Invention I, Claims 1-18, in the reply filed on 08/23/21 is acknowledged.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/100,078, 16/100,094, 16/805,683, 16/778,665, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, none of the aforementioned prior-filed applications provide support for the limitations “a specification option to generate a specification document describing a design of a coordinator-customized patient application” and “wherein the … specification options are provided to the coordinator via the coordinator portal” in Claims 1 and 10. No instances of the terms of partial terms “specification”, “specification document”, “specification option”, “design of”,  “document” can be found that are relevant to these particular limitations. The dependent claims inherit the deficiencies of their respective parent claims. 
As such, a priority date of 03/13/2020 is being given. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) subject matter within a statutory category as a system (claims 1-9), and service suite (e.g., computer program product, claims 10-18).  
These limitations of Claim 1, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activities but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being methods of organizing human activity.  For example, but for recitation of “a trial design services module”, the limitation examining a trial designed by a coordinator and automatically generating a software specification for an implementation of the trial, under its broadest reasonable interpretation in the context of this claim, involves an individual reading (“examining”) a clinical trial design and subsequently creating a software specification for it.  Similarly, a customization option to customize at least one of the patient application and patient portal, under its broadest reasonable interpretation in the context of this claim, involves an individual interacting with a computer to customize a patient application or patient portal.  Similarly, 10a specification option to generate a specification document describing a design of a coordinator-customized patient application under its broadest reasonable interpretation in the context of this claim, encompasses an individual writing a specification document that describes the design of a customized patient application. 
If a claim limitation, under its broadest reasonable interpretation, covers methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. The aforementioned abstract ideas fall into the “Methods of Organizing Human Activity” grouping, as they are directed to managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which may encompass activity between a person and a computer. In the (Step 2A Prong 1: Yes)
Independent Claim 10 contains the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 10. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 and 11, reciting particular aspects of generating an entire specification document describing a design of the entire clinical trial, which involves an individual writing a specification to describe a clinical trial in its entirety).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a trial design services module” amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0006], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of a coordinator application/portal providing information for a clinical trial operation software, a patient application/portal…for providing patient information to the clinical trial operation software, recitation of wherein the customization and specification options are provided to the coordinator via the coordinator portal amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-9, 11-18 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as, providing information for the clinical trial software via a coordinator or patient application/portal; providing customization or specification options to a coordinator, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, Claim 4 and 13, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves 
		Dependent claims 2-9, 11-18, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-18 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Thangaraj (US Publication 20030208378) in view of Dahlin et al (US Publication 20070168916A1). 

Regarding Claim 1, Thangaraj discloses 
a clinical trial operation software running on at least one server ([0054] “The present invention provides a set of Internet-based software and services that streamlines the management of clinical trials by enabling participants 14-28 to use the Internet, alone or in combination with one or more intranets or other private networks (collectively denoted with reference numeral 30), to communicate with each other and with a management center 40 to store and obtain data generated during the clinical trial, as well as to manage and analyze that data, and produce comprehensive, organized, up-to-date reports on the progress, and results of the clinical trial”; [0018] discloses use of multiple servers within the system). 
a coordinator application and coordinator portal, providing information for the clinical trial operation software ([0059] “Management center 40 includes a clinical trial portal 45 through which user base 12 interacts with clinical trial solution 42, professional services module 44, and learning center 46; [0068]-[0080] disclose use of portals for user-specific access to a clinical trial operations application, more specifically: [0069] “Clinical trial portal 45 provides each user who accesses management center 40 with an integrated view of the various concurrent processes involved in managing the clinical trial”; [0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks. Depending on the user and his or her access, the system reconfigures its interfaces to ;
a trial design services module [0140] “9) Designer Workbench: This tool, which runs on the Designer Work Bench system 146 (of FIG. 7), serves to automate the setup of a clinical trial and reduce the effort required to set up a clinical trial for a variety of execution models including the ASP model. The tool allows the user to design a clinical trial without respect to data capture mechanisms (Web, Handheld, paper, fax etc.). The tool automates the creation of the necessary interfaces for data capture, cross usage validation rules, and workflow with respect to data coming from disparate desperate sources”), 
a patient application and patient portal generated from the trial design services module, for providing patient information for the clinical trial operation software ([0059] “Management center 40 includes a clinical trial portal 45 through which user base 12 interacts with clinical trial solution 42, professional services module 44, and learning center 46; [0068]-[0080] disclose use of portals for user-specific access to a clinical trial operations application, more specifically: [0069] “Clinical trial portal 45 provides each user who accesses management center 40 with an integrated view of the various concurrent processes involved in managing the clinical trial”; [0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks. Depending on the user and his or her access, the ;
a customization option to customize at least one of the patient application and patient portal ([0070] “Clinical trial portal 45 provides such an environment in which users use a common interface to perform their tasks…The user is also given the freedom to manipulate and customize the system interfaces to make the experience personalized”; [0072] “For example, referring to FIG. 2, clinical trial portal 45 presents each user with an initial portal screen 50 having areas that correspond to the functions (F) that the user is permitted to access, based on that user's defined role in the clinical trial (e.g., patient, site manager, etc.)” – a patient portal). 
wherein the customization […and specification…] options are provided to the coordinator via the coordinator portal ([0107] “3. Protocol Design: This is a workflow-enabled module that electronically mimics the collaborative environment required to design and obtain approval of a clinical trial protocol. This module establishes a process and tracks users, documents and signatures with respect to this process. The process workflow is customizable depending on the business process at a given pharma”.)
Thangaraj teaches customization options but does not teach specification options. Dahlin does teach specification options. The prior art of Thangaraj differs from the claim language only by the substitution of the components of specification options of Dahlin. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

examining a trial design provided by a coordinator and automatically generating a software specification for a trial operations service suite ([0011] “to provide a system and method having the above characteristics and which facilitates entry of requirements found in the requirements document into the design specifications”; [0019] “a system for facilitating the creation of design specifications includes a specification creation computer. Software executing on the specification creation computer displays to a user a requirements document, receives an indication from the user of a selected portion of the requirements document, and displays the requirements document to the user with the selected portion shown in a manner visually distinctive from unselected portions of the displayed requirements document. Software executing on the specification creation computer interprets the selected portion of the requirements document using optical character recognition. A storage locations database has stored thereon data indicative of a plurality of storage locations in a processed specification into which data may be entered…and stores the selected data in the selected storage location in the processed specification if the indication is indicative of a desire to use the currently entered data”  
a specification option to generate a specification document describing a design of a coordinator-customized patient application ([0019] “a system for facilitating the creation of design specifications includes a specification creation computer. Software executing on the specification creation computer displays to a user a requirements document, receives an indication from the user of a selected portion of the requirements document, and displays the requirements document to the user with the selected portion shown in a manner visually distinctive from unselected portions of the displayed requirements document. Software executing on the specification creation computer interprets the selected portion of the requirements document using optical character recognition. A storage locations database has ,
Thangaraj teaches a clinical trials operation software system that incorporates coordinator and patient portals and applications, an option to customize the portals/applications, and a trial design services module. Thangaraj does not teach that the trial design services module examines a trial design provided by a coordinator and automatically generates a software specification for the trial operations service suite or that the system has a specification option to generate a specification document describing the design of a patient application. Dahlin teaches a “specification wizard” that can utilize relevant information to create design specifications. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Thangaraj with these teachings of Dahlin to examine a trial design and automatically generate a specification, with the motivation of utilizing the requirement documents (e.g., trial design) as input to create specification, do reduce the occurrence of errors and likelihood of duplication of effort (Dahlin [0006]). 
In the above cited sections of Dahlin, Dahlin does not explicitly teach that this system is utilized within a clinical trial operation service suite or with patient/coordinator applications/portals. Thangaraj does teach the elements of a clinical trial operation service suite with patient/coordinator applications and portals. The prior art of Dahlin differs from the claim language only the substitution of the components of clinical trial operations service suite and coordinator/patient portals/applications. The substituted components were known.  The technical ability existed to substitute the components as claimed and the result of the substitution is predictable.

Regarding Claim 10, Thangaraj/Dahlin teach the limitations of Claim 1. Claim 10 contains the same or substantially similar limitations as Claim 1, and the discussion above with respect to Claim 1 is equally applicable to Claim 10. 

Regarding Claim 2 and 11, Thangaraj/Dahlin teach the limitations of Claims 1 and 10 respectively.  Dahlin further teaches an entire specification option to generate an entire specification document describing a design of the entire clinical trial operations system, the entire specification option being provided to the coordinator via the coordinator portal ([0007] “it is an object of the present invention to provide a system and method for facilitating the creation, based on requirements documents, of design specifications that may be used as input data in design programs”). 
Thangaraj teaches a clinical trials operation software system that incorporates coordinator and patient portals and applications, an option to customize the portals/applications, and a trial design services module. Thangaraj does not teach that the trial design services module examines a trial design provided by a coordinator and automatically generates a software specification for the trial operations service suite or that the system has a specification option to generate a specification document describing the design of a patient application. Dahlin teaches a “specification wizard” that can utilize relevant information to create design specifications. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Thangaraj with these teachings of Dahlin to examine a trial design and automatically generate a specification, with the motivation of utilizing the requirement documents (e.g., trial design) as input to create specification, do reduce the occurrence of errors and likelihood of duplication of effort (Dahlin [0006]). 
In the above cited sections of Dahlin, Dahlin does not explicitly teach that this system is utilized within a clinical trial operation service suite or with patient/coordinator .

Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Thangaraj (US Publication 20030208378) in view of Dahlin et al (US Publication 20070168916A1), further in view of Frazier (US Publication 20190012434). 

Regarding Claim 3 and 12,   Thangaraj/Dahlin do not explicitly teach, but Frazier, which is directed to a system and method of building clinical trial applications, does teach the following: 
wherein the trial design services module contains an application factory system that automatically generates via a workflow palette and a composition studio's visual programming toolkit, user interface screens for a clinical trial ([0060] “FIG. 9 illustrates an application review interface. More specifically, these figures represent the review module screen of the application building interface on the user terminal. The first box on the left list the elements determined to be required for the study by the construction software. Each element has a selectable box that allows the user to select to include or not include a given element. In this example the user deselected required element 17).
Thangaraj/Dahlin teach a clinical trials operation software system that incorporates coordinator and patient portals and applications, an option to customize the portals/applications,  a trial design services module, and generate a specification document. Thangaraj/Dahlin do not explicitly disclose that the trial design services module contains an application factory system 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Thangaraj with these teachings of Frazier with the motivation of creating customized mobile applications for clinical trials without the need for extensive application programming knowledge ([0001]). 

Claim 4, 7, 9, 13, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Thangaraj (US Publication 20030208378) in view of Dahlin et al (US Publication 20070168916A1), further in view of Frazier (US Publication 20190012434), further in view of Jung (US Publication 20110125448A1). 

Regarding Claim 4, Thangaraj/Dahlin/Frazier teach the limitations of Claim 3. Thangaraj further discloses wherein the application factory system contains a verification engine, the verification engine comprising ([0016]) “the system provides the user base with access to ancillary services useful in conducting the clinical trial, for example, data assembly and verification”):
Thangaraj/Dahlin/Frazier do not disclose the following, but Jung, which is directed to an application framework structure and testing system, does teach the following: 
an automatic verification framework with a test case result recorder, capturing in a document associated inputs, state changes, outputs, and result status for test cases ([0086] “the automated test system is configured to include a database (DB) 540 for storing at least one test case, a GUI automated test component 530 for automatically generating the test case of a unit function, storing the generated test case in the DB 240, and performing the test of a GUI, an automated test processor 520 configured such that, when an automated unit function test is intended to be executed, the automated test processor 520 automatically 
a test plan database with at least one of coverage tests with cases targeted at executing logic paths in an object to be verified and document templates, containing standard formats for documents that are generated automatically ([0026] “the system comprises a database (DB) for storing at least one test case, a GUI automated test component for generating a test case of a unit function, storing the generated test case in the DB, and executing a test on a GUI, an automated test processor for executing an automated test on 3D application software based on a relevant test case recorded in the DB and providing results of the execution to a user when an automated unit function test or a process test is executed, a model test component for performing comparison/verification with model data stored in the DB for individual test steps of the automated unit function test and the process test and notifying the automated test processor of results of the verification, and an automated test controller for 
an interactive verification framework with a document editor and supporting user interface (Testing the 3D application software further comprises performing comparison/verification with model data stored in the DB for individual test steps of the process test, and feeding results of the verification back to a relevant test step, and then notifying the user of the results of the verification”; [0066] teaches a “model editing function”; [0021] teaches “a first Graphical User Interface (GUI component)”; 
a test device library containing testable device models ([0049] “The widget can refer first of all to a small GUI tool which operates an application program on a computer Operating System (OS) and displays the results of the operation on the screen, or secondly can refer to a library in which user-centered graphic and data processing programs, frequently used at the time of creating application programs, are collected. For example, the reason for X Windows to have different forms depending on the window manager is that widget libraries are different from each other”); 
application objects and application components to be verified ([0026] “The present invention provides a system for testing 3D application software based on the 3D application program framework structure including a user main module, a user function module, a function management component, a model selection processing component, user-extensible components and a framework system for controlling operation of the components”); 
and a verification service which verifies the application objects and application components ([0025] “The present invention constructs an automated test system for the 3D application program framework structure or an application program based on the 3D application program framework structure. The automated test system records history of user operations and automatically generates a test case, thus enabling both precise replay and verification of view manipulation and selection even when preferences are changed, and also enabling function-
Thangaraj/Dahlin/Frazier teach a clinical trials operation software system that incorporates coordinator and patient portals and applications, an option to customize the portals/applications,  a trial design services module, and generate a specification document but do not explicitly teach the limitations of Claim 4 (and 13).  Jung does teach these limitations. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Thangaraj/Dahlin/Frazier with these teachings of Jung with the motivation of performing function-based verification and analysis [0019]), enabling maintenance and execution of an application [0020], enabling function-based tests such as comparison and verification of resulting model data performed on a per function basis ([0025]), and to document results of test cases and provide results to the user ([0027]). 

Regarding Claim 7 and 16, Thangaraj/Dahlin/Frazier/Jung teach the limitations of Claim 4.  Frazier further teaches: 
a composition studio providing an ability to develop applications and the application components ([0007] “system for building a clinical trial application is recited. The system includes a user device for providing clinical trial requirements and a software platform executing to posit a series of iterative questions that drive building the clinical trial application in accordance with the clinical trial requirements”; [0026] “The application element database 150 includes the necessary data and componentry necessary to build a mobile, tablet, or other patient device application”). 	
Thangaraj/Dahlin/Frazier/Jung teach a clinical trials operation software system that incorporates coordinator and patient portals and applications, an option to customize the portals/applications,  a trial design services module, and generate a specification document but 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Thangaraj/Dahlin/Frazier/Jung with these teachings of Frazier, to include a composition studio that provides an ability to develop applications and components, with the motivation of building an application to a user’s particular needs which can be launched to user devices (Frazier [0007]). 

Regarding Claim 9 and 18, Thangaraj/Dahlin/Frazier/Jung teach the limitations of Claim 7.  Thangaraj further discloses the composition studio utilizes a multimedia user interface design toolkit and programming design toolkit ([0108] “CRF Design: This module provides a flexible tool for data capture design… The tool allows for the visual development of form flow that addresses the unique visit schedule of clinical trials. This tool also facilitates the process of data validation, workflow and database creation. This tool also facilitates the multi-mode data capture through the use of the normalized data architecture discussed above”). 

Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Thangaraj (US Publication 20030208378) in view of Dahlin et al (US Publication 20070168916A1), further in view of Frazier (US Publication 20190012434), further in view of Jung (US Publication 20110125448A1), further in view of Khoury et al (US Publication 20190026786A1).

Regarding Claim 5 and 14, Thangaraj/Dahlin/Frazier/Jung do not teach, but Khoury, which is directed to implementation of methods, systems and computer program products to facilitate evaluation, generation and distribution of web content, does teach, a build engine with compilation and subsystem linking services ([0029] “In particular embodiments, the 
Thangaraj/Dahlin/Frazier/Jung teach a clinical trials operation software system that incorporates coordinator and patient portals and applications, an option to customize the portals/applications,  a trial design services module, and generate a specification document but do not explicitly teach a build engine with compilation and subsystem linking services, but Khoury does teach this. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Thangaraj/Dahlin/Frazier/Jung with these teachings of Khoury, with the motivation of communicably associating the compiler with the builder and other functions (Khoury [0029]). 

Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Thangaraj (US Publication 20030208378) in view of Dahlin et al (US Publication 20070168916A1), further in view of Frazier (US Publication 20190012434), further in view of Jung (US Publication 20110125448A1), further in view of Khoury et al (US Publication 20190026786A1).

Regarding Claim 6 and 15, Thangaraj/Dahlin/Frazier/Jung/Khoury teach the limitations of Claims 5 and 14. Jung further teaches wherein the build engine uses a test coverage generator as a compiler ([0012] “The automated white-box test technology is a technology 
Thangaraj/Dahlin/Frazier/Jung/Khoury teach a clinical trials operation software system that incorporates coordinator and patient portals and applications, an option to customize the portals/applications, a trial design services module, and generate a specification document, but do not explicitly teach a build engine that uses a test coverage generator as a compiler. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Thangaraj/Dahlin/Frazier/Jung/Khoury with these teachings of Jung, with the motivation of 
testing the functions of relevant application software using the test case, regardless of changes in the GUI and the source code (Jung [0084]). 

Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over. Thangaraj (US Publication 20030208378) in view of Dahlin et al (US Publication 20070168916A1), further in view of Frazier (US Publication 20190012434), further in view of Jung (US Publication 20110125448A1), further in view of Shah et al (US Patent 8397161B1).

Regarding Claim 8 and 17, Thangaraj/Dahlin/Frazier/Jung do not teach, but Shah, which is directed to a method for facilitating dynamic document creation, does teach the following: 
a document creation request control (Col 1, lines 61-64, “Still another aspect is directed to a method for creating and publishing a document, including receiving a document creation request from an authoring client associated with a user”)
Thangaraj/Dahlin/Frazier/Jung teach a clinical trials operation software system that incorporates coordinator and patient portals and applications, an option to customize the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Thangaraj/Dahlin/Frazier/Jung with these teachings of Shah, with the motivation of facilitating efficient and rapid generation of documents based on existing documentation in order to diminish time and resources required to generate documentation (Shah Col 2 line 66-Col 3 line 2)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626